Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 -  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art found was International Application submitted by Apple, WO2020/206164. Apple teaches a method of cross-slot scheduling utilizing a TDRA table indicating an offset to allow an UE to enter a sleep state. The applicant distinguishes over the prior art by determining a minimum value which can be used for the offset as well as determining whether said minimal value is applicable to the particular DCI and data channel communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically addressed in this action is utilized to demonstrate the state of the art at the time of filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463